Title: From Thomas Jefferson to George Hammond, 5 December 1791
From: Jefferson, Thomas
To: Hammond, George



Sir
Philadelphia Dec. 5. 1791.

Your favor of Nov. 30. remains still unanswered because the clerks are employed in copying some documents on the subject of the treaty of peace which I wish to exhibit to you with the answer.
In the meantime, as to that part of your letter which respects matters of commerce, the fear of misunderstanding it induces me to  mention my sense of it and to ask if it be right. Where you are pleased to say that ‘you are authorised to communicate to this government his majesty’s readiness to enter into a negociation for establishing that intercourse [of commerce] upon principles of reciprocal benefit’ I understand that you are not furnished with any commission or express powers to arrange a treaty with us, or to make any specific propositions on the subject of commerce; but only to assure us that his Britannic majesty is ready to concur with us in appointing persons, times and places for commencing such a negotiation. Be so good as to inform me if there be any misapprehension in this, as some steps on our part may be necessary in consequence of it.—I have the honour to be with the most perfect esteem Sir Your most obedient & most humble servt,

Th: Jefferson

